FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 November 3, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 CAROL A. WILLIAMS,

               Plaintiff - Appellant,                    No. 11-3175
          v.                                               D. Kansas
 CLAY COUNTY POLICE                         (D.C. No. 2:10-CV-02658-EFM-JPO)
 DEPARTMENT; JOHNSON
 COUNTY POLICE DEPARTMENT;
 WYANDOTTE COUNTY POLICE
 DEPARTMENT,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.



      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      On December 8, 2010, plaintiff-appellant Carol A. Williams filed a

complaint in federal district court alleging she was the victim of identity theft.

Williams sought to have her “name clear[ed] and exsponged [sic].” Upon motion

of Defendants, the district court dismissed the suit for lack of subject matter

jurisdiction, concluding Williams had failed to demonstrate that the claims

asserted against Defendants arose under federal law. The court further concluded

Williams had failed to establish diversity jurisdiction and her complaint failed to

establish that the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332;

Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir. 1995) (holding that the

requisite amount in controversy and the existence of diversity must be

affirmatively established in the pleading of the party seeking to invoke

jurisdiction). The district court also concluded the Johnson County Police

Department and the Wyandotte County Police Department are both subordinate

governmental entities that lack the capacity to sue or be sued. See Hopkins v.

State, 702 P.2d 311, 316 (Kan. 1985); Mays v. Wyandotte Cnty. Sheriff’s Dep’t,

419 F. App’x 794, 795 n.2 (10th Cir. 2011) (“The Wyandotte County Sheriff’s

Department lacks capacity to be sued in its own name.”).

      This court reviews the dismissal for lack of subject matter jurisdiction de

novo. See U.S. West, Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999).

Based on our review of the record, the pleadings, and the arguments asserted by

Williams in her appellate brief, we conclude the district court did not err when it

                                         -2-
dismissed Williams’s complaint for lack of subject matter jurisdiction. For

substantially the reasons stated by the district court in its Order dated June 8,

2011, we affirm the dismissal of Williams’s complaint.

                                                ENTERED FOR THE COURT


                                                Michael R. Murphy
                                                Circuit Judge




                                          -3-